KRUEGER, Judge.
Conviction is for driving an automobile upon a public highway while intoxicated; punishment is assessed at a fine of $50 and five days in the county jail.
*123The record is before us without a statement of facts or bill of exceptions. The indictment is sufficient to charge the offense and procedural matters appear to be in order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission •of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.